Citation Nr: 0506523	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  97-00 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for hiatal hernia with 
history of duodenal ulcer, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had 20 years active duty service ending with his 
retirement in August 1985. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

On June 24, 2004, prior to the promulgation of an appellate 
decision on the issue of entitlement to an increased rating 
for hiatal hernia with history of duodenal ulcer, the veteran 
indicated that he wished to withdraw the appeal as to this 
issue.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a written communication received in June 2004, the veteran 
indicated that he wished to withdraw his appeal on the issue 
of entitlement to an increased rating for hiatal hernia.  The 
criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.

The Board notes that the June 2004 communication from the 
veteran also indicated that he wished to pursue his appeal on 
the issue of entitlement to service connection for residuals 
of a shrapnel wound of the right hand.  This benefit was 
subsequently granted by the RO by rating decision in 
September 2004, and that issue is also no longer in appellate 
status.  In sum, it does not appear that there are any issues 
remaining before the Board for appellate review. 


ORDER

The appeal is dismissed.



	                        
____________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


